DETAILED ACTION
This Office Action is responsive to the Amendment filed 30 April 2021 and the 

claims filed 19 June 2019.  Claims 1-10 and 12-45 are now pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of “Species IV” in the reply filed on 30 April 2019 is acknowledged.  The traversal is found persuasive and the previous Restriction Requirement is withdrawn.  Thus, claims 1-10 and 12-45 filed 19 June 2019 will be treated on the merits.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "508" and "518" have both been used to designate a microchannel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
5.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show microchannel 518 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The Abstract filed 19 June 2019 contains legalese.

Specification
7.	The amendment filed 19 June 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the original disclosure teaches a microchannel (and figures only show one microchannel) but the amendment filed 19 June 2019 now states microchannels, specifically at paragraph [0006].  However, some confusion remains as noted above as the specification .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-10, 12-29, 36-41 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 at line 9 recites the limitation "the proximal pliable constriction ring structure diameter".  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 1 at line 10 recites the limitation "the proximal annular band diameter".  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 2 at line 3 recites the limitation "the distal ring structure diameter".  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 2 at line 4 recites the limitation "the distal annular band diameter".  There is insufficient antecedent basis for this limitation in the claim.

15.	Claim 12 at line 2 recites the limitations "the interior” and “the ring".  There is insufficient antecedent basis for these limitations in the claim.
16.	Claim 18 at line 2 recites the limitation "the dorsal area".  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 22 at line 2 recites the limitation "the dorsal area".  There is insufficient antecedent basis for this limitation in the claim.
18.	Regarding claim 25, the phrase "ring-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
19.	At line 5 of claim 25, it is unclear if “a proximal pliable ring structure outer diameter” is of “a proximal pliable constriction ring-like structure” recited at line 3 or not.  
20.	At line 6 of claim 25, it is unclear if “a tubular vacuum chamber inner diameter” is of “a tubular vacuum chamber” recited at line 2 or not.  
21.	Claims 26-29 at line 1 recites the limitation "The apparatus".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, these claims will be construed to be dependent upon claim 25.
22.	At line 4 of claim 26, it is unclear if “a distal pliable ring structure outer diameter” is of “a distal pliable constriction ring structure” recited at line 3 or not.  
23.	Claim 28 at line 3 recites the limitation "the vacuum chamber".  There is insufficient antecedent basis for this limitation in the claim.

25.	Claim 29 at line 1 recites the limitation "the proximal pliable constriction ring structure".  There is insufficient antecedent basis for this limitation in the claim.
26.	Claim 36 at line 6 recites the limitation "the interior".  There is insufficient antecedent basis for this limitation in the claim.
27.	Claim 40 at line 2 recites the limitation "the urethral area".  There is insufficient antecedent basis for this limitation in the claim.
28.	Claim 41 at line 6 recites the limitation "the interior".  There is insufficient antecedent basis for this limitation in the claim.
29.	At line 2 of claim 45, it is unclear if “a distal end” is the same as or different than “a distal end” recited at line 6 of claim 42.  

Claim Rejections - 35 USC § 102
30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
31.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


32.	Claims 1-5, 12-14, 18, 19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panzer (U.S. Patent No. 4,672,954).  Regarding claim 1, Panzer discloses an apparatus for addressing erectile dysfunction (Fig. 1) comprising: a proximal annular band (composed of coating 38 on 22/24, which is silicon/teflon tubing – col. 3, lines 37-48) attached to a proximate end of an elongated intermediate bar 12 (Figs. 1-6); a distal annular band 50 attached to a distal end of the elongated intermediate bar 12 (Figs. 1 and 2 and col. 4, lines 9-29); and a proximal pliable constriction ring structure (composed of elements 22/24 – Fig. 2 and col. 4, lines 46-57) attached to the proximal annular band (Fig. 2); wherein the proximal pliable constriction ring structure diameter is less than the proximal annular band diameter (as the proximal pliable constriction ring structure is within the proximal annular band – Fig. 2).  Regarding claim 2, the apparatus further comprises a distal pliable constriction ring structure (composed of elements 30/32 – col. 4, lines 30-45) attached to the distal annular band 50 (Fig. 2), wherein the distal ring structure diameter is less than the distal annular band diameter as the distal ring structure 30/32 lies within the distal annular band 50 (Fig. 2).  Regarding claim 3, the distal pliable constriction ring structure (composed of elements 30/32) includes both a dorsal and a dorsolateral projection (interpreted as elements 38 and 40 absent any further limitation of what defines a “projection”) that project diametrically inward to compress veins as shown in Fig. 6; col. 3, lines 49-59).  Regarding clam 4 and in view of its indefinite nature, the distal pliable constriction ring structure (composed of elements 30/32) includes a ventrolateral projection that projects diametrically inward from a ventrolateral position on the interior of the ring (Fig. 6 and col. 3, lines 59-61).  Regarding claim 5, 40 that projects diametrically inward from a ventrolateral position on the interior of the ring (threading 40 is a projection from the proximal portion of elements 22/24 and projects diametrically inward on a ventrolateral position as it wraps around the proximal portion of elements 22/24 – col. 3, lines 57-59).  Regarding claim 14, the proximal pliable constriction ring structure (composed of elements 22/24 – Fig. 2 includes a ventral groove in a position devised to avoid compression of a wearer’s urethra (space between members of proximal pliable constriction ring structure 22/24 – Fig. 2 and col. 4, lines 48-54).  Regarding claims 18 and 22, the elongated intermediate bar 12 is configured to be positioned along the dorsal area of a penis (Fig. 1).  Regarding claims 19 and 23, the apparatus further comprises an opposing elongated intermediate bar 14 having a proximal opposing end attached to the proximal annular band (composed of coating 38 on 22/24, which is silicon/teflon tubing – col. 3, lines 37-48) and a distal opposing end attached to the distal annular band 50 (Fig. 2).
 having a proximal end attached to the proximal constriction ring (Figs. 1 and 2), said intermediate splint structure (encasement 16 of column 17 – col. 3, lines 5-13) extending longitudinally to a distal end that is attached to a distal pliable constriction ring (composed of elements 30/32 – col. 4, lines 30-45 and Fig. 2).  Regarding claim 33, the apparatus further comprises a plurality of secondary intermediate splint structures 12/14 positioned laterally side-by-side and adjacent to the elongated pliable intermediate splint structure (Fig. 2 and col. 3, lines 5-13), said plurality of secondary intermediate splint structures 12/14 attached between the proximal and distal constriction rings (Fig. 2).
33.	Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlowski et al. (U.S. Patent No. 6,659,938).  Regarding claim 25, Orlowski et al. (hereinafter Orlowski) discloses a system for addressing erectile dysfunction comprising: a tubular vacuum chamber stimulation device 40 (Fig. 2 and col. 4, lines 15-22); and a proximal pliable constriction ring-like structure 54 (Figs. 5-7) coaxially positioned with respect to the tubular vacuum chamber stimulation device (as shown in Fig. 2), wherein a proximal pliable ring structure outer diameter (proximal pliable constriction ring-like structure 54) is less than a tubular vacuum chamber inner diameter (tubular vacuum chamber stimulation device 40) as shown in Fig. 2 as the vacuum chamber device 40 encompasses the ring structure.  Regarding claim 26, the system further comprises a distal pliable constriction ring structure 59 (col. 5, lines 34-36) 59) is less than the tubular vacuum chamber inner diameter (sheath 59 of the condom would be inside the vacuum chamber 40 and hence its diameter would be less as shown in Fig. 2).  Regarding claim 27, the distal pliable constriction ring structure 59 is inflatable (a sheath 59 of a condom is inflatable).  Regarding claim 28, the system further comprises a microchannel 52 extending along a wall of the vacuum chamber 40 (microchannel 52 is of the condom, but nonetheless extends “along a wall of the vacuum chamber as shown in Fig. 2) communicably connecting the proximal inflatable constriction ring 54 proximate a proximal end of the vacuum chamber (Fig. 2) and an inflation pump 20 at a distal end of the vacuum chamber (Figs. 2 and 7).  Regarding claim 29, the proximal pliable constriction ring structure 54 is inflatable (col. 5, lines 26-33).
34.	Claims 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassman (U.S. Patent No. 6,569,083).  Regarding claim 30, Kassman discloses an apparatus for addressing erectile dysfunction comprising: a proximal pliable constriction ring 44 (Fig. 11 and col. 16, lines 20-46); and an elongated pliable intermediate splint structure (one of longitudinal microtubules of the microtubule network – col. 17, lines 10-10-30) having a proximal end attached to the proximal constriction ring 44 (Fig. 11 and col. 17, lines 10-20), said intermediate splint structure extending longitudinally to a distal end that is attached to a distal pliable constriction ring (distal ring of the mesh network shown in distal end of condom as in Fig. 11).  Regarding claim 31, an alternative interpretation of the elongated pliable intermediate splint structure could be all of the 44 and distal ring (of the mesh network) are inflatable (col. 17, lines 10-24).  Regarding claim 33, wherein in the interpretation of the elongated pliable intermediate splint structure being one of longitudinal microtubules of the microtubule network, the apparatus further comprises a plurality of secondary intermediate splint structures (other longitudinal microtubules positioned laterally and adjacent to the one pliable intermediate splint structure, said plurality of secondary structures attached between the proximal and distal constriction rings (Fig. 11).  
35.	Claims 36-38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykers, Jr. (U.S. Pub. No. 2007/0093686).  Regarding claim 36, Dykers, Jr. discloses an apparatus for addressing erectile dysfunction (Figs. 1-3 and [0005]) comprising: a pliable constriction ring 12 including dorsal and dorsolateral projections 16 that project diametrically inward from dorsal and dorsolateral positions along the interior of the ring to compress veins (Figs. 1 and 3 and [0015]).  Regarding claim 37, the pliable constriction ring 12 includes a ventrolateral projection (another of individual balloons 16) that projects diametrically inward from a ventrolateral position along the interior of the ring to compress veins (Fig. 3 and [0015]).  Regarding claim 38, the pliable constriction ring includes a ventral groove (defined by interior of hollow ring 12) in a position devised to avoid compression of a wearer’s urethra (Figs. 1 and 2).  Regarding claim 41, Dykers discloses an apparatus for addressing erectile 12 comprising diametrically opposing lateral projections 16 that project diametrically inward from diametrically opposing lateral positions along the interior of the ring 12 to compress veins (Fig. 3 and [0015]).
36.	Claims 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (U.S. Pub. No. 2015/0141748).  Regarding claim 42, Campbell discloses an apparatus for addressing erectile dysfunction comprising: a plurality of elongated splint structures 110 laterally interconnected side by side forming an elongated tubular structure (Figs. 1 and 2 and [0022]), wherein the elongated tubular structure has a proximal end and a distal end (Fig. 2); and an elongated vibrator unit 50 housed in each of the elongated splint structures (Figs. 1 and 2 and [0022]), said elongated vibrator unit 50 extending longitudinally along substantially an entire length of each of the plurality of elongated splint structures 110 (Figs. 1 and 2).  Regarding claim 43, one of the plurality of elongated splints is positioned lengthwise along one or more of a dorsal, dorsolateral, lateral and ventral position (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

39.	Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U.S. Pub. No. 2015/0141748).  Regarding claim 44, Campbell discloses that the apparatus further comprises an upper holding handle (strap designed to mount to the testicles) dorsally attached and sufficiently sized for insertion of a thumb [0021]; or a lower holding handle ventrally attached and sufficiently sized for insertion of two or more fingers (“strap designed to mount…around the user’s waist” [0021].  However, Campbell fails to disclose explicitly the specific use of both.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate both the strap designed to mount to the testicles and the strap designed to mount around the user’s waist so as to provide assistance in maintaining the position of the apparatus around the user’s penis [0021].  One of ordinary skill in the art would recognize that inclusion of both straps or “handles” would provide improved ability to retain the device on the user’s body during use and maintaining an erect penis [0021].  Regarding claim 45, Campbell fails to disclose explicitly wherein this embodiment   of the elongated tubular structure has a distal end having a pliable extension extending therefrom for Frenulum stimulation.  However, in an alternate embodiment as shown in Fig. 4, the elongated tubular structure has a distal end having a pliable extension 279 extending therefrom [0027] which would provide Frenulum stimulation.  It .

Allowable Subject Matter
40.	Claims 6-10, 15-17, 20, 21, 24, 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
41.	Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 34 and 35, while the prior art teaches an apparatus for addressing erectile dysfunction comprising: a proximal pliable constriction ring; and an elongated pliable intermediate splint structure having a proximal end attached to the proximal constriction ring, said intermediate splint structure extending longitudinally to a distal end that is attached to a distal pliable constriction ring, and a plurality of secondary intermediate splint structures positioned laterally side-by-side and adjacent to the elongated pliable intermediate splint structure, said plurality of secondary intermediate splint structures attached between the proximal and distal constriction rings, the prior art of record does not teach or fairly suggest an apparatus for addressing erectile dysfunction as claimed by Applicant,  wherein the plurality of secondary intermediate splint structures 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791